Motion Granted; Dismissed and Memorandum Opinion filed February 23, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00007-CR
                                    ____________

                          EX PARTE ALAN LEE LINDSAY


                       On Appeal from the 185th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1330546


                            MEMORANDUM OPINION

       This is an appeal from a judgment signed December 20, 2011, denying a pre-trial
application for a writ of habeas corpus seeking a reduction in bond. On February 10,
2012, appellant filed a motion to dismiss the appeal as moot because the trial court reduced
the bond and applicant has posted bond. We grant the motion.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).